PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
iXensor Co., LTD.
Application No. 17/059,458
Filed: 29 Nov 2020
For: APPARATUS AND METHOD OF DETERMINING BIOLOGICAL PROPERTY WITH TEST STRIP ADAPTOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 1.182 filed August 2, 2022 to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a) filed on August 2, 2022, to revive the above-identified application.  

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Gene Su appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition pursuant to 37 CFR 1.182 is GRANTED.

The requisite fee of $210.00 for the petition to expedite processing under 37 CFR 1.182 submitted on August 2, 2022 has been accepted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.  

The petition pursuant to 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice requiring inventor’s Oath or Declaration (Notice) mailed on April 21, 2022. The issue fee was timely paid on July 21, 2022.  Accordingly, the application became abandoned on July 22, 2022.  The Office mailed a Notice of Abandonment on July 28, 2022.  
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  

In regard to item (1);

The substitute statement for Chien Hsun Chen submitted with the petition is not acceptable as the residence/mailing address of the signer is not provided. See 1.64(b)(2).  A revised substitute statement must be submitted that provides this information.  As such, the petition cannot be granted at this time.  

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 


Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)